Exhibit 10.51B

AMENDMENT NO. 1

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Amended and Restated Employment Agreement is made and
entered into on the 17th day of November, 2016, among CSG SYSTEMS INTERNATIONAL,
INC. ("CSGS"), a Delaware corporation, CSG SYSTEMS, INC. ("Systems"), a Delaware
corporation, and BRET C. GRIESS (the "Executive").  CSGS and Systems
collectively are referred to in this Amendment No. 1 to Amended and Restated
Employment Agreement as the "Companies".

 

*  *  *

 

WHEREAS, the Companies and the Executive entered into an Amended and Restated
Employment Agreement dated November 19, 2015 (the "Employment Agreement"); and

 

WHEREAS, the Companies and the Executive desire to amend the Employment
Agreement as set forth in this Amendment No. 1;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements of
the parties contained in this document, the Companies and the Executive agree as
follows:

 

1.Effective immediately, clause (iii) of subparagraph (e) of Paragraph 10 of the
Employment Agreement is amended in its entirety so as to read as follows:

 

 

"(iii)

An amount equal to three (3) times the sum of (1) the Executive's Base Salary
for the calendar year in which the Termination Date occurs plus (2) the
performance-based cash bonus which the Executive would receive for the calendar
year in which the Termination Date occurs if the Companies attained 100% of
their performance goals for such calendar year, reduced as necessary so that the
actual amount, if any, payable under this clause (iii) plus the applicable
amounts of any other relevant payments or benefits under this subparagraph (e)
is $1.00 less than the amount which would result in the imposition of a tax
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), on "excess parachute payments" (as defined in Section 280G of the
Code), such amount to be paid in a lump sum by the Companies to the Executive no
later than thirty (30) days after the determination of such amount;".  

 

 

2.As amended by this Amendment No. 1 to Amended and Restated Employment
Agreement, the Employment Agreement will remain in full force and effect
according to its terms.

 

IN WITNESS WHEREOF, each of the parties has caused this Amendment No. 1 to
Amended and Restated Employment Agreement to be executed as of the date first
set forth above.

 

CSG SYSTEMS INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Randy R. Wiese

/s/ Bret C. Griess

Randy R. Wiese, Chief Financial Officer

Bret C. Griess

 

 

CSG SYSTEMS, INC., a Delaware corporation

 

 

 

By: /s/ Randy R. Wiese

 

Randy R. Wiese, Chief Financial Officer

 

 

 